UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7365


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERRY COOK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:02-cr-00516-LDW-1; 1:05-cv-01076-LDW)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Cook, Appellant Pro Se.    Eugene Joseph Rossi, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Cook seeks to appeal the district court’s order

treating his “Motion for Review of Sentence Under Coram Nobis

and New Case Law” as a successive 28 U.S.C.A. § 2255 (West Supp.

2008) motion, and dismissing it on that basis.                             The order is not

appealable      unless          a    circuit         justice      or       judge    issues     a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2006).                                   A

certificate         of    appealability              will    not        issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     §    2253(c)(2)           (2006).       A   prisoner         satisfies      this

standard   by       demonstrating          that      reasonable        jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have      independently          reviewed        the    record    and

conclude      that       Cook       has    not       made   the        requisite     showing.

Accordingly,        we    deny       Cook’s       motion       for     a    certificate       of

appealability and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    DISMISSED

                                                 2